Citation Nr: 1438209	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-06 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Board notes that, pursuant to 38 C.F.R. § 3.156(b), new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b)(2013); see also 38 C.F.R. § 3.400(q)(1).  In this case, the RO issued a January 2009 rating decision denying the claim of entitlement to service connection for PTSD.  Subsequently, the Veteran submitted new and material evidence prior to the expiration of the one-year appeal period.  Despite the consequential December 2009 rating decision, the January 2009 rating decision is pending, and is the correct rating decision from which this appeal is based.  

In his March 2013 substantive appeal, the Veteran requested a Board Videoconference hearing before a member of the Board.  The record shows that the Veteran was scheduled for an April 2014 Board Videoconference hearing; however, correspondence received from the Veteran's representative prior to the scheduled hearing indicates that the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has a qualifying DSM-IV diagnosis of PTSD. 

2.  The Veteran's claimed in-service stressors are consistent with the places, types, and circumstances of his service.

3.  At least one of the Veteran's claimed in-service stressors is related to the threatened death or injury of himself and others from hostile military activity and his response to that event involved a psychological state of horror and helplessness. 

4.  A VA psychiatrist has confirmed that at least one of the claimed in-service stressors is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of entitlement to service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a) (stating that the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  The DSM-IV utilizes a multiaxial system for assessment of psychiatric disorders, with Axis I reserved for listing clinical disorders and other conditions that may be a focus of clinical attention.  See DSM-IV.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD Analysis

The Veteran contends that he has PTSD as a result of three in-service stressors experienced while serving on active duty in Germany.  The Veteran did not participate in combat with the enemy during service and he does not so contend.  The Veteran's DD Form 214 shows that he served in Europe in the CSC 2nd Battalion 81st Armored Division.  

After a review of all the evidence, lay and medical, the Board first finds that the evidence is at least in equipoise on whether the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Evidence in support of the finding is included in a November 2008 VA Mental Health evaluation report, a July 2009 Mental Health evaluation report, an April 2010 Mental Health Counseling treatment record, an April 2011 VA examination report, and numerous VA treatment records.  Collectively, these VA Mental Health evaluations and the VA examination report assign an Axis I diagnosis of PTSD to the Veteran's psychological profile after a thorough history and examination, discussion of the Veteran's claimed in-service stressor, and discussion of the criteria outlined by the DSM-IV.  

Evidence that tends to weigh against a finding of a qualifying DSM-IV diagnosis is included in December 2008, January 2009, and April 2010 VA Mental Health treatment records and the April 2011 VA examination report.  In VA treatment records dated in December 2008 and January 2009, the treating VA psychiatrist, after several treatment sessions with the Veteran, indicated uncertainty as to whether the Veteran's symptoms satisfied the DSM-IV criteria for a diagnosis of PTSD.  The VA psychiatrist indicated that the Veteran's symptom presentation was unusual in that certain symptoms expressed by the Veteran did not comport with symptom profiles typified by individuals with PTSD.  In an April 2010 VA Mental Health Counseling treatment record, the VA mental health counselor indicated that other clinicians involved in the Veteran's care questioned whether the Veteran actually had PTSD due to concerns over symptom magnification.  Finally, in the April 2011 VA examination report, the VA psychiatrist noted the Veteran endorsed almost every symptom of PTSD, which the psychiatrist indicated was unusual and led to questions of the Veteran's reliability.  

Regardless of the concerns about the Veteran's seemingly unusual symptom presentation, concerns about symptom magnification, and questions about the Veteran's reliability, the evidence, viewed as a whole, shows a consistent Axis I diagnosis of PTSD.  Despite the uncertainty expressed in the December 2008 and January 2009 VA treatment records, subsequent mental health clinicians assigned a diagnosis of PTSD to the Veteran's psychological profile after a comprehensive psychiatric evaluation.  Furthermore, both the April 2010 VA mental health counselor and the April 2011 VA examiner assigned an Axis I diagnosis of PTSD to the Veteran's psychological profile after considering the concerns of symptom magnification.  Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran has a qualifying DSM-IV diagnosis of PTSD.  

The Board next finds that the evidence of record indicates that at least one of the Veteran's claimed in-service stressors is verified.  The Veteran has identified three in-service stressors that trigger his psychiatric symptoms.  The first in-service stressor identified by the Veteran is that he witnessed approximately thirty women and children killed by enemy forces while the Veteran and other individuals stood guard at the border between Germany and Czechoslovakia in late 1978 or early 1979.  The second in-service stressor identified by the Veteran is that he witnessed the death of a first sergeant from his unit during a rodeo accident in Germany during the summer of 1978.  The third in-service stressor identified by the Veteran is that he witnessed the death of a warrant officer from his unit, possibly in 1978, when the warrant officer was pinned against a wall while attempting to repair a tank.  The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  

With regard to the Veteran's first claimed stressor, in several statements in support of his appeal, the Veteran contends that he witnessed approximately thirty women and children killed by enemy forces while he was standing guard at the border between Germany and Czechoslovakia in late 1978 or early 1979.  He contends that he and other members of his unit were protecting the border during the middle of the night when they noticed activity on their radar screens and flares firing overhead.  The Veteran contends that they next saw thirty women and children running toward them attempting to cross the border, but were unable to assist them, and ultimately, the women and children were killed.  The Veteran submitted a buddy statement, dated in December 2011, from a member of his unit who was working with the Veteran to protect the Czechoslovakian border.  The Veteran's fellow serviceman indicated that he was responsible for monitoring the radar screens and did not see what happened that night.  However, he indicated that he noticed movement on the radar screens, heard gunfire, and then received contemporaneous communication from the Veteran describing what he saw, namely, that he witnessed the women and children being shot.  

Attempts to corroborate this claimed stressor from the Joint Services Records Research Center, the National Archives and Records Administration, and the Defense Personnel Records Information Retrieval System have been unsuccessful.  However, as this experience appears to meet the criteria that the Veteran must have experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, the provisions of 38 C.F.R. § 3.304(f)(3) are applicable.  During the April 2011 VA examination, the VA psychiatrist confirmed that this claimed stressor was adequate to support a diagnosis of PTSD.  In addition, the VA psychiatrist indicated that the Veteran experienced recurrent and intrusive recollections of this claimed stressor, and the Veteran's symptoms of horror, helplessness, and intense stress were related to this claimed stressor.  Accordingly, the requirement for corroborating the Veteran's claimed stressor is eliminated, and the Veteran's lay contentions and buddy statement are sufficient to establish the claimed in-service stressor.  As such, the Board finds this in-service stressor to be verified.  

With regard to the Veteran's second claimed stressor, in a December 2010 interview with a Decision Review Officer, the Veteran indicated that he witnessed the death of a first sergeant from his unit during a rodeo accident in the summer of 1978.  The record indicates that the DRO reviewed the first sergeant's records which confirmed that he was killed during a rodeo accident in July 1978.  As such, the Board finds this in-service stressor to be verified.  

With regard to the Veteran's third claimed stressor, in a March 2011 statement, the Veteran's wife contended that the Veteran witnessed the death of a warrant officer from his unit when the warrant officer was pinned against a wall while trying to repair a tank.  A similar contention was made by the Veteran in a March 2013 statement.  A review of the VA treatment records and the April 2011 VA examination report revealed no mention of this in-service stressor.  No additional corroborating evidence is contained in the record.  As such, the Board finds this in-service stressor to be unverified.  

The Board next finds that the evidence indicates that at least one claimed in-service stressor is related to the Veteran's PTSD.  Evidence that tends to weigh against a finding of a link between the Veteran's PTSD and his claimed in-service stressors is included in December 2008, January 2009, and April 2010 VA Mental Health treatment records, and the April 2011 VA examination report.  As discussed above, these records collectively raise concerns about the authenticity of the Veteran's contentions and his accuracy in his reports of symptomatology.  

Evidence favorable to the Veteran's claim is included in multiple VA psychiatric treatment records and in the April 2011 VA examination report.  Beginning in October 2008 and consistently since then, VA psychiatric treatment records indicate the Veteran's contentions regarding the events at the Czechoslovakian border as the stressor to his psychiatric symptoms.  See e.g., October 2008 VA Mental Health evaluation record, July 2009 VA Mental Health evaluation record.  In addition, the April 2011 VA examiner indicated that the Veteran's primary stressor was his claimed event at the Czechoslovakian border.  

As mentioned above, despite the concerns about the Veteran's authenticity and symptom magnification, VA treating psychiatrists, VA mental health counselors, and the VA examiner have consistently assigned a diagnosis of PTSD to the Veteran's psychological profile, have described the Veteran's primary stressor as adequate to support a diagnosis of PTSD, and have related the Veteran's PTSD symptoms to the claimed stressor.  The VA psychiatrists, who have reviewed and discussed the Veteran's records in detail, who have interviewed the Veteran with regard to his claimed in-service stressor, and who have adequately addressed the DSM-IV criteria for a diagnosis of PTSD, have collectively provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis.  The VA psychiatrists' diagnosis and opinions are based on an accurate factual background and their findings are well-supported by the lay and medical evidence of record.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a qualifying DSM-IV diagnosis of PTSD, and the claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity.  VA psychiatrists have confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and have related the Veteran's psychiatric symptoms to the claimed stressors.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


